ORDER
The Disciplinary Review Board on March 21, 1997, having filed with the Court its decision concluding that JEFFREY A. FOUSHEE of MAPLEWOOD, who was admitted to the bar of this State in 1988 and who was temporarily suspended from the practice of law by Order of the Court dated March 6, 1996, and who remains suspended at this time, should be suspended from the practice of law for a period of three years for his violations of RPC 1.3 (failure to act with due diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to inform in writing the basis or rate of the fee); RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (knowingly violating Rules of Professional Conduct), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit, or misrepresentation); and good cause appearing
It is ORDERED that JEFFREY A. FOUSHEE is hereby suspended from the practice of law for a period of three years, effective immediately and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.